Exhibit 10.1

AGREEMENT




1.

This agreement is entered by and between CoConnect through a majority of its
board, directors, (Dean Becker, Robert Thele and Richard Ferguson) and David
Black.




2.

CoConnect requires an infusion of capital to clean up its corporate structure.
Richard Ferguson agrees to provide $25,000.00 within 3 days of the execution of
this agreement for the purpose of:




a.  Paying the accountant for the company for past unpaid services;




b.  Paying the accountant for the company to complete the financial statements
needed for the Company to file timely its required quarterly statements, most
notably the quarterly statements due on April 2, 2007;




c.  Paying the unpaid wage claims of John Heerhold, John Schwartz and Mark
Walker (a portion of such wage claims have been resolved with the claimants
accepting stock in lieu of cash); and




d. Paying such other expenses of the Company as the Board of Directors
authorizes.




There shall be no reimbursements to any party for expenses advanced on behalf of
the Company from the $50,000 advance.




3.

David Black shall advance up to $25,000.00 once the funds from Ferguson have
been exhausted.




4.

Richard Ferguson shall pay the $25,000.00 from his own checking account and
shall provide an accounting of the specific expenses paid. At the time that the
$25,000.00 from Richard Ferguson is exhausted, then David Black shall pay up to
$25,000.00 for the Company as specifically authorized by the Board of Directors.
All payments shall be made within three calendar days of request for payment by
the Board of' Directors.




5.

Within 180 days from the date of this agreement, the company will either be
acquired or additional investors will be obtained for a merger as acceptable to
a majority of the board of directors.




Upon either a merger or acquisition, the first funds received by the Company
will be utilized to repay the $25,000.00 advance of Ferguson, together with 10%
and the total amount of money advanced by Black, together with 10%, as agreed in
this document.











--------------------------------------------------------------------------------

6.

At the time of either a merger or acquisition and subsequent to the repayment or
the advances from Ferguson and Black, Black will receive $55,000.00 in cash for
services previously rendered to CoConnect based upon receipt of a detailed
itemized statement from Black verifying the time, expense, hours and work
performed by Black for CoConnect. Upon receipt of such funds, David Black will
return the 5.5 million shares which he has held as security to CoConnect.




7.

After the repayment of the advances and the $55,000 to David Black, Richard
Ferguson will be paid all cash he has advanced the company subject to agreement
by a majority of the Board of Directors. Such repayment of expenses include:




a.  $50,000.00 paid to CoConnect, Inc. by Ferguson in the fall of 2005 for which
Ferguson received a promissory note of repayment from the company. Ferguson will
forgive interest owed.  




b.  $100,000.00 ratified by the Board of Directors in consideration for services
rendered to the company in 2006. Upon receipt of said payment, Richard Ferguson
will return the 10 million shares which were issued to him in lieu of a cash
payment.




c.  $3153.90 Paid to Action Stock Transfer to settle CoConnect's outstanding
balance owed to the transfer agent.




d.  $21,388.48 for CoConnect, Inc. office rental at 7430 Creek Road, Suite 102
Sandy, Utah 84093 in the amount of $2673.56 per month from July 15, 2006 through
March 15, 2007.




8.

David Black will also be reimbursed for the time which he spends in working
towards a consummation of either a sale or merger with another entity, drafting,
negotiations, and any matter pertaining to the implementation of this agreement
at his usual hourly rate of $250.00 per hour,




9.

Thereafter, Donald Purser, attorney, will receive a cash amount to be determined
and stock in the new entity to compensate him for his past services. The parties
do not agree as to the amount of Purser's bill, however, they agree to negotiate
in good faith with Purser to resolve the issue.




10.

The Board of Directors agrees to conduct a meeting to approve the terms and
conditions contained herein and this Agreement shall become binding upon the
company after a majority vote of the Board.




11.

The Parties agree that the intent of this agreement is to facilitate the best
interest of the company and its shareholders that no part of the agreement shall
be enforceable or authorized to the extent it is in violation of state or
federal securities laws and/or regulations.











2




--------------------------------------------------------------------------------

12.

In the event that there is not a acquisition or merger acceptable to a majority
of the board of directors within 180 days of this Agreement, Ferguson and Black
shall each be awarded immediately 50% of the remaining authorized and un-issued
shares post reverse and Black will convey to Ferguson ½ of all shares in his
name the intent of is that Ferguson and Black will have equal number of shares.
In the event Black and Ferguson receive said shares pursuant to this paragraph,
the company may repurchase said shares for a period of 90 days by paying
Ferguson $25,000.00 plus 10%, Black $25,000.00 plus 10% and those amounts due as
set forth above.




13.

The parties also agree that the agreement may be signed, in counterpart and that
a facsimile may be considered original.




14.

Upon completion of the obligations and agreements set forth herein, each of the
parties hereto, hereby releases same from any claims which each may have against
each other, whether known or unknown as of March 23, 2007.










/s/ Richard Ferguson                       

RICHARD FERGUSON







/s/ David O Black                            

DAVID O. BLACK







/s/ Dean Becker                               

DEAN BECKER

Secretary, Member of the Board







/s/ Robert Thele                               

ROBERT THELE

Chairman of the Board







/s/ Richard Ferguson                       

RICHARD FERGUSON

President, C.E.O. and Member of the Board







____________________________

CoConnect by ROBERT THELE representing a

majority of the Board of Directors





3


